DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 1/20/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
Figures 1A-1H should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract uses the legal phraseology term “means”.  Correction is required.  See MPEP § 608.01(b).
Paragraphs 0018, 0047, and 0071 of the instant specification lists “claims 2-11”, “claims 13to 17” and “claims 24-26" respectively, wherein specific claim numbers should not be referenced in the specification. As prosecution progresses, the limitations within the aforementioned claims may be altered or the claims themselves may be renumbered, leaving the claim associations within the specification meaningless.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means.” Such claim limitation(s) is/are: tab connection means in claim 1, 5, 12, and  17-18, a gasket connection means in claims 1, 3,12-13, 15, 17-18 and the plate connection means in claim 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the case of the tab connection means this limitation has been interpreted as a projection or pip extending away from a plane of that area for connection to a tab per paragraph 0029 of the specification. In the case of the gasket connection means this limitation has been interpreted as a projection for engagement with the gasket, or a recess extending into or through the rigid body for receiving a projection on the gasket per paragraph 0051 of the specification. In the case of the plate connection means this limitation has been interpreted as arms or fingers of the tab per paragraph 0056 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites one of each tab or peripheral connection area includes a projection, and one of each peripheral connection area or tab includes a corresponding recess or aperture for receiving the projection. The way the claim is worded it is unclear which element possesses the  projection and which possesses the recess or aperture; as it is currently claimed both elements could be on the tab or both elements could be on the connection area. For the purposes of examination the claim will be read as “one of each tab  or peripheral connection area includes a projection, and the other of each peripheral connection area or tab, which does not have the projection, includes a corresponding recess or aperture for receiving the projection”, emphasis added by the examiner, where this would clarify the location of the projection and recess or aperture. This language is merely a suggestion for clarifying the limitations of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cipriani (EP-0450188 A1).
Regarding claim 1, Cipriani discloses (Figure 1-2), a gasket for a plate heat exchanger, the gasket comprising a body (gasket 11, specifically the portion of gasket 11 that lies in groove 12) in the form of a loop for fitting to a plate of the plate heat exchanger (gasket 11 fits to plate 13 in groove 12 and periphery of the plate is delimited by the gasket to physically separate the channels within the plate heat exchanger per Col. 1 line 27-31), the body including a plurality of peripheral connection areas spaced along at least one side of the loop (projections 15 are regularly disposed about the  periphery per Col. 4, line 16-19), each of the plurality of peripheral connection areas being integrally formed with the body, each of the plurality of peripheral connection area including tab connection means (at the projection extending around groove 17 as seen in figure 1 and 2), and a plurality of tabs for securing the gasket in position on the plate (element 20 attaches the gasket to the plate per Col. 4, line 29-37), each of the plurality of tabs being discrete from the body (element 20 is separate from the gasket 11 as seen in figure 1 and 2), and each of the plurality of tabs including gasket connection means ( portions 21 and 22 form projections) which is receivable by or engageable with the tab connection means in one of the plurality of peripheral connection areas of the body to connect the tabs and body together (portions 21 and 22 connect to the gasket with 21 directly connecting to recess 17 which forms part of the tab connection means), each of the plurality of tabs (20) being connectable to one of the plurality of peripheral connection areas by movement of the tab along an axis of the tab connection means when the gasket connection means is aligned along that axis (the portion 21 moves into recess 17 along an axis along the projecting walls of the recess 17 as seen by the installed position in figure 2) , the axis being substantially perpendicular to a plane of connection area ( the axis along the projecting walls of the recess 17 is perpendicular to a plane along the upper surface of projection 15 as seen in figure 2).
Regarding claim 2, Cipriani discloses the claim limitations of claim 1 above and Cipriani further discloses the plurality of tabs (20) are releasably attachable to the body (element 20 is removable per Col. 4, line 55 through Col.5 line 3).
Regarding claim 3, Cipriani discloses the claim limitations of claim 1 above and Cipriani further discloses the gasket connection means  portions 21 and 22 form projections) on each of the plurality of tabs has a push-fit connection with its respective peripheral connection area (portions 21 push into recess 17 to fit to the projections 15 of gasket 11).
Regarding claim 4, Cipriani discloses the claim limitations of claim 1 above and Cipriani further discloses one of each tab (20) or peripheral connection area (15) includes a projection (at the projection extending around groove 17 as seen in figure 1 and 2), and one of each peripheral connection area or tab includes a corresponding recess for receiving the projection ( the projection around groove 17 is received in the recess between the arms of element 20 connecting to portion 21 as seen in figure 1 and 2), the projection or recess in the peripheral connection area being arranged on the axis which is perpendicular to the plane of that peripheral connection area ( the axis along the projecting walls of the recess 17 is perpendicular to a plane along the upper surface of projection 15 as seen in figure 2).
Regarding claim 5, Cipriani discloses the claim limitations of claim 1 above and Cipriani further discloses each tab connection means (at the projection extending around groove 17 as seen in figure 1 and 2) is disposed about halfway along  a length of its peripheral connection area ( the projection extending around groove 17 is at a midpoint of a length of the projection 15 as seen in figure 1, where the length direction extends along the longitudinal axis of gasket 11 as seen in figure 1).
	Regarding claim 6, Cipriani discloses the claim limitations of claim 1 above and Cipriani further discloses the plurality of peripheral connection areas (15) are provided on an inner side and an outer side of the loop (as the inner side and outer sides are not further defined, the inner side and outer side could be any side that is relatively more inner or outer, such as a top side and  bottom side of the gasket 11 which could be relatively more inner or outer depending on its position in the plate stack  or an outer side being the outer end of the projection 15 near groove 17 and an inner side of the gasket at the main body of the gasket 11 near groove 16).
Regarding claim 8, Cipriani discloses the claim limitations of claim 1 above and Cipriani further discloses the plurality of tabs (20) are comprised of a different material to the body (gasket 11 is made of a resilient material, generally of rubber, per Col. 4, line 7-15 and element 20 is made of metal or plastic per Col. 4, line 32-37).
	Regarding claim 9, Cipriani discloses the claim limitations of claim 1 above and Cipriani further discloses which the body and the plurality of connection areas are made of a rubber-like material (gasket 11  and projections 15 are made of a resilient material, generally of rubber, per Col. 4, line 7-15), and some or all of the plurality of tabs are made of plastic (element 20 is made of plastic per Col. 4, line 32-37).
	Regarding claim 10, Cipriani discloses the claim limitations of claim 1 above and Cipriani further discloses for a given tab (20) connected to a given peripheral connection area (15), a longitudinal axis of that tab is substantially parallel to a longitudinal axis of that peripheral connection area (as the longitudinal axes are not further defined the longitudinal axes can be any axes of the two components which are parallel to each other such as the projecting direction of the projection 15 which is parallel to an axis along the length of the element 20 as one example).
	Regarding claim 11, Cipriani discloses the claim limitations of claim 1 above and Cipriani further discloses a substantially planar area is provided on each of the plurality of tabs (alone the portion 21 which extends along a plane within the element), and a substantially planar area is provided on each of the plurality of peripheral connection areas (in the  bottom of the groove 17 which is on the projection 15), and respective planar areas on a given tab and peripheral connection area are in abutment when that tab is connected to that peripheral connection area (a seen in figure 2).
	Regarding claim 12, Cipriani discloses (Figure 1-2), a tab (20) for connection to a gasket (11), the gasket including a body (gasket 11, specifically the portion of gasket 11 that lies in groove 12) in the form of a loop for fitting to a plate of a plate heat exchanger (gasket 11 fits to plate 13 in groove 12 and periphery of the plate is delimited by the gasket to physically separate the channels within the plate heat exchanger per Col. 1 line 27-31), the body including a plurality of peripheral connection areas spaced along at least one side of the loop (projections 15 are regularly disposed about the  periphery per Col. 4, line 16-19), each peripheral connection area being integrally formed with the body and including tab connection means (at the projection extending around groove 17 as seen in figure 1 and 2); the tab comprising a pre-formed body which includes plate connection means ( portions 22 forms an arm which engages with the plate 13 as seen in figure 2) for engagement to the plate, and gasket connection means (portions 21 which form a projection)  as part of a complementary connection system for connection with the tab connection means (portions 21 connect to the gasket with 21 directly connecting to recess 17 which forms part of the tab connection means), the gasket connection means being arranged along an axis which is substantially perpendicular to a plane of the pre-formed body ( the axis along the projecting walls of the recess 17 is perpendicular to a plane along the upper surface of projection 15 as seen in figure 2).
Regarding claim 13, Cipriani discloses the claim limitations of claim 12 above and Cipriani further discloses the pre-formed body is substantially T-shaped or D-shaped (element 20 is D shaped as seen in figure 1), and the gasket connection means is provided in or on a branch or branches of the D- shape of the body (21 is along a side of the generally D shaped element 20).
	Regarding claim 15, Cipriani discloses the claim limitations of claim 12 above and Cipriani further discloses the gasket connection means (portions 21 which form a projection)   includes a projection for engagement with the gasket (21 engages with gasket at recess 17 as seen in figure 2).
	Regarding claim 16, Cipriani discloses the claim limitations of claim 12 above and Cipriani further discloses the tab (20) is a plastic tab (element 20 is made of plastic per Col. 4, line 32-37).
Regarding claim 17, Cipriani discloses (Figure 1-2), a method of manufacturing a gasket for a plate heat exchanger, the method comprising the steps of: a) in a first device (As the devices of forming are not further defined any device will meet the claim limitations as long as structure meeting the claimed limitations is produced as noted below), forming a gasket body as a loop (gasket 11, specifically the portion of gasket 11 that lies in groove 12, gasket 11 fits to plate 13 in groove 12 and periphery of the plate is delimited by the gasket to physically separate the channels within the plate heat exchanger per Col. 1 line 27-31, which would form a loop around the periphery) with one or more peripheral connection areas (projections 15) configured for connection to tabs (the portion of projection 15 at recess 17 connects to a tab at element 20 as seen in figure 1 and 2), the peripheral connection areas being spaced along at least one side of the loop (projections 15 are regularly disposed about the  periphery per Col. 4, line 16-19 on one side as seen in figures 1 and 2), each peripheral connection area being integrally formed with the gasket body, each peripheral connection area including tab connection means (at the projection extending around groove 17 as seen in figure 1 and 2); or otherwise providing such a gasket body (the gasket 11 is provided  in figure 1 and 2 and as such it could be provided without any specific manufacturing device); b) in a second device (As the devices of forming are not further defined any device will meet the claim limitations as long as structure meeting the claimed limitations is produced as noted below), forming a plurality of tabs (element 20 attaches the gasket to the plate per Col. 4, line 29-37) which are discrete from the gasket body (element 20 is separate from the gasket 11 as seen in figure 1 and 2), and which each include gasket connection means (portions 21 which  form projections) adapted to co-operate or engage with the tab connection means on the peripheral connection areas on the body (portions 21 connect to the gasket with 21 directly connecting to recess 17 which forms part of the tab connection means); or otherwise providing such tabs (the element 20 is provided  in figure 1 and 2 and as such it could be provided without any specific manufacturing device).
Regarding claim 18, Cipriani discloses the claim limitations of claim 17 above and Cipriani further discloses the step of connecting at least one of the plurality of the plurality of tabs (20) to its corresponding tab connection area (at the connection structure on projection 15), to form a tabbed gasket, by aligning the gasket connection means of the tab along an axis of the tab connection means in a given peripheral connection area, the axis being substantially perpendicular to a  plane of that peripheral connection area ( the axis along the projecting walls of the recess 17 is perpendicular to a plane along the upper surface of projection 15 as seen in figure 2), and translating the tab along that axis towards and into engagement with the tab connection means (portions 21 connect to the gasket with 21 directly connecting to recess 17 in the attached position seen in figure 2).
Regarding claim 19, Cipriani discloses the claim limitations of claim 17 above and Cipriani further discloses in which each of the plurality of tabs (20) includes plate connection means for engagement to a plate of a plate heat exchanger ( portions 22 forms an arm which engages with the plate 13 as seen in figure 2) , and the gasket connection means of a given tab is arranged along an axis which is substantially perpendicular to a plane of the tab ( the axis along the axis of portion 21 is perpendicular to a plane along either of the sides of the element  20 that connect to both sides of portion 21 as seen in figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cipriani (EP-0450188 A1) in view of Krantz (US Patent Application Publication US 2011/0259561 A1).
Regarding claim 7, Cipriani discloses the claim limitations of claim 1 above and Cipriani does not explicitly disclose at least one additional loop is connected to the body for sealing a flow channel through the plate, and the or each additional loop includes one or more peripheral connection areas for connection to a tab.
Krantz teaches ( Figure 2-6) a gasket for a plate heat exchanger forming a loop (gasket 30 form  a main loop as seen in figure 2) with at least one additional loop is connected to the body for sealing a flow channel through the plate (the loop of gasket 30 around ports 10 or 11 as seen by the gasket 30 which lies in grooves 20 in figure 2 and 3, per paragraph 0031 and 0042), and the or each additional loop includes one or more peripheral connection areas for connection to a tab (tabs 41 are connected to the gaskets around port s10 and 11 as seen in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gasket of Cipriani to include additional loops as disclosed by Krantz. Doing so would provide sealing around ports though the heat exchange plate that are in adiabatic or non heat exchanging regions as recognized by Krantz (per paragraph 0031 and 0042).
Regarding claim 14, Cipriani discloses the claim limitations of claim 12 above and Cipriani does not explicitly discloses further discloses the body is T-shaped and includes first and second arms or fingers, and  one or both of the first and second arms include a stepped end.
Krantz teaches ( Figure 2-6) a gasket for a plate heat exchanger forming a loop (gasket 30 form  a main loop as seen in figure 2) with tabs with a body that  is T-shaped (tabs 41 include a t shaped ab with two arms folded around the edge of the plate per paragraph 0036) and includes first and second arms or fingers (as seen in figure 3-6), and one or both of the first and second arms include a stepped end (the arms of the t shaped tab are stepped relative to the cross member of the T as seen in figure 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tab of Capriati to have the t shape disclosed by Krantz, doing so would provide an alternative shaped tab that  also does not require gluing of the gasket as recognized by Krantz (per paragraph 0036).
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cipriani (EP-0450188 A1) in view of Tagesson (US Patent Application Publication US 2005/0269058 A1).


Regarding claim 20, Cipriani discloses the claim limitations of claim 17 above and Cipriani does not explicitly discloses the tabs are formed by injection moulding or compression moulding.
Tagesson disclose that component for a gasket for a plate exchanger may be made via compression or injection molding (gasket for the heat exchanger plats may be made by compression moulding or injection moulding per at least paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tabs of the gaskets of Cipriani to be formed by injection moulding or compression moulding as taught by Tagesson as constructing portions of a gasket via injection moulding or compression moulding is a well-known method of manufacture in the heat exchange art as recognized by Tagesson (per paragraph 0003).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hedberg (US 2019/0003783 A1), Rasmussen (US 2016/0282060 A1), Vanderwees et al. (US 2014/0262175 A1),  Petersen et al. (US 6,935,415 B1), Seidel (US 6,186,224 B1), Usami et al. (US 5,988,268 A), Nakamura (US 5,178,212 A), Andersson (US 4,635,715 A), and Wright (US 4,432,415 A) all discloses gaskets for plate heat exchangers with connection tabs and some with two part gaskets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763